Citation Nr: 0533520	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include dysthymic disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine that denied the veteran's claims 
of entitlement to service connection for a psychiatric 
disability and headaches.  The veteran perfected a timely 
appeal of these determinations to the Board.

In December 2003, the veteran, accompanied by his 
representative, testified at a video conference hearing 
conducted before the undersigned Veteran's Law Judge 
(formerly known as a Member of the Board).  

When this case was previously before the Board in July 2004, 
it was remanded for further development and adjudication.  
This having been completed, the matter is again before the 
Board.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder, to include dysthymic 
disorder, is not related to an in-service disease or injury.

2.  The veteran's headaches existed prior to service and were 
not aggravated by his military service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include dysthymic disorder, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

By way of rating decisions dated in May and September 2002, a 
Statement of the Case dated in January 2003, and Supplemental 
Statements of the Case dated in July 2003 and June 2005, the 
RO advised the veteran and his representative of the basic 
law and regulations governing his claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the denial of his claims.  As such, these 
documents, when considered together with RO's VCAA and 
development letters, provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record that was necessary to substantiate the 
veteran's claims.

In addition, by way of letters dated in August 2001, July 
2002, August 2002, and December 2004, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claims of service connection, as well as the 
types of evidence VA would assist him in obtaining.  The 
appellant was informed of his responsibility to identify, or 
submit directly to VA medical evidence, including evidence 
that shows an injury or disease in service, a currently 
disability, evidence of a relationship between the current 
disability and a disease or injury in service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions, as well as evidence from other 
sources.  The discussion contained in these letters provided 
the veteran notice of the types of evidence he needed to send 
to VA, the evidence that VA would assist in obtaining, and in 
effect asked that the veteran to provide VA with or identify 
any additional sources of evidence that he possessed or knew 
of that could help to support his claims for service 
connection.  The veteran was also invited to send any medical 
records he may have in connection with his claim. 

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service medical 
records, post-service medical treatment records and VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  In addition, 
this case was remanded by the Board for additional 
development.  In this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim 
and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  



A.  A psychiatric disorder, to include dysthymic disorder.

The evidence in this case consists of the veteran's service 
medical records, post service medical and treatment records, 
VA examinations in connection with his claim, and statements 
of the veteran and his representative in support of his 
claim.  

The veteran's service medical records indicate that in May 
1967 the veteran was diagnosed with passive aggressive 
personality.  In September 1967, the veteran was referred for 
a psychiatric examination in connection with episodes of 
headaches, dizziness and blacking out.  After examination, 
the veteran was diagnosed with immature personality, passive 
aggressive, chronic, moderate.  He was found to have no 
physical or mental disability sufficient to warrant UP AR 
635-40 A or B, and was found to be mentally responsible, able 
to distinguish right from wrong and to adhere to the right, 
and able to conduct and cooperate in his own defense.  It was 
recommended that he be administratively separated from the 
service.  On his Report of Medical History upon separation in 
September 1967, it was noted that the veteran checked "yes" 
to "depression or excessive worry" and a note on this form 
found that the veteran "gets depressed at times but recovers 
on his own."  The separation Medical Examination found the 
veteran's psychiatric condition to be "normal."  

After service, the veteran was afforded a VA examination in 
connection with a claim for non service-connected pension.  
This examination took place in June 1993.  The examiner noted 
the veteran's health history, including back injuries after 
service that eventually contributed to his leaving the work 
force.  The veteran primarily complained of low back pain, 
but also noted that he dislikes crowds and that his mood 
varies.  At times, the veteran stated that he would be very 
irritable, ugly and would isolate himself.  He admitted to 
occasional crying spells with feelings of hopelessness and 
uselessness.  After examination, the veteran was diagnosed 
with dysthymic disorder.  History of recurrent headaches and 
low back pain were also noted.  

In October 1994, the veteran was again examined by VA.  He 
was noted to be having trouble sleeping, and complained that 
he was discouraged and hopeless.  Upon examination, the 
veteran was noted to mildly depressed and his affect was 
mildly blunted but appropriate.  His daily routine was noted 
and the veteran reported that he almost never goes in stores.  
He was diagnosed with dysthymic disorder, moderately severe.  

In March 2002, the veteran was afforded a VA examination in 
connection with his psychiatric disability.  The examiner 
noted the veteran's medical history, including the veteran 
history of headaches and blackouts prior to and in the 
service.  The examiner noted that psychiatric evaluations 
done at that time indicated that the veteran's headaches were 
due to "anxiety" and were not organically based.  The in-
service diagnosis of passive aggressive personality disorder 
was also noted, and the veteran's post-service history of 
back trouble was discussed.  The veteran reported being 
prescribed antidepressants.  After discussing the veteran's 
medical history, the examiner stated that he felt the veteran 
was a poor historian, but that nevertheless his present 
medical situation revolved around ongoing pain in the 
veteran's neck and back with frequent headaches.   Upon 
examination, the veteran was oriented and gave no evidence 
impairment of thought processes, delusions, hallucinations, 
or inappropriate behavior.  He denied suicidal or homicidal 
thoughts, and was oriented as to person, place and time.  The 
veteran denied memory loss, and denied any obsessive 
thoughts, panic attacks, and impulse control.  Hygiene was 
adequate and the rate and flow of speech were normal.  The 
veteran also expressed feelings of hopelessness and impaired 
mood due to not being able to work or do anything.  The 
veteran was diagnosed with dysthymia secondary to chronic 
disabling back, neck pain and headaches.  The examiner went 
further to explain that the "diagnosis of dysthymia 
secondary to physical problems is seen as relevant in this 
veteran's case due to his meeting the following criteria:  A 
- depressed mood for at least two years; B - presence of 
insomnia and feelings of hopelessness; G - This disorder is 
not related to any organic psychiatric problem.  This 
dysthymia is viewed as in direct relation to his pre-existing 
non mood axis III disorder, specifically his impaired social 
and vocational functioning as a result of his back and neck 
pain and headaches.  This diagnosis of dysthymia does agree 
with the diagnoses given in the reports of 07-23-93 and 10-
07-94.  It is not viewed as being service-connected. ... In 
addition, he stated during this evaluation that his back 
injury occurred during a fall following his discharge from 
the army.  Therefore, to respond to the question posed at the 
origin of this evaluation, it is the opinion of this 
evaluator that his current diagnosis of dysthymia did not 
have its onset in military service." 

In July 2002, a VA physician who evaluated the veteran, noted 
that the veteran came to see him on the advice of his 
representative, from whom he was receiving help in appealing 
his non service-connected status.  The physician noted that 
the veteran had records from his military service with him, 
and that these records clearly indicated that he suffered 
from headaches in the service.  The physician also indicated 
that it was determined that the veteran suffered mental 
disorder that caused headaches and depression and he was 
separated from the service for that reason.  The VA physician 
then opined that "I think that it is more likely than not 
that he [sic] current mood problems are related to his 
military service and warrant an appeal."  

In August 2002, the VA examiner that examined the veteran in 
March 2002 submitted an additional report in connection with 
the veteran's claim.  The purpose of the report was to change 
the Axis I diagnosis to Malingering (an exaggeration or false 
reporting of symptoms motivated by external incentives).  The 
examiner stated that his previous diagnosed of dysthymia 
secondary to chronic disabling back, neck pain and headaches 
was inaccurate.  The examiner stated that his revision was 
based on (i) no clinical evidence of dysthymia during the 
examination, (ii) a long history of reported symptoms only 
minimally supported by clinical evidence, (iii) suspected 
lies told by the veteran regarding the date of onset for his 
headaches (in service, as opposed to prior to service), (iv) 
evidence of doctor shopping (citing the July 2002 
consultation referred by the veteran's representative), and 
other reasons more fully set out on the examiner's revised 
report.  

Finally, the veteran was afforded an additional VA 
examination in July 2003 in connection with his claim.  The 
examiner, which was different from the previous VA examiners 
who evaluated the veteran, noted that the veteran's claims 
file was reviewed in connection with his claim.  The examiner 
found that the veteran had been hospitalized for headaches 
and blackouts approximately one year before the veteran went 
into the army.  The examiner also noted that the veteran was 
hospitalized in service for headaches, and again in 1968 for 
another episode of headaches.  During the 1968 episode, it 
was requested that the veteran have a psychiatric evaluation.  
He, however, refused.  Since that time, the veteran has had 
no hospitalizations until 1993, when the veteran was treated 
for back pain.  At that time the veteran underwent 
psychiatric evaluations, which revealed a diagnosis of 
dysthymic disorder.  The examiner also noted the previous VA 
examinations that diagnosed dysthymic disorder and 
malingering.  The examiner noted that the veteran had always 
worked and did not miss time until the early 1990s when he 
began to have increasing problems with his back.  A review of 
the veteran's file found that the veteran had been 
hospitalized on three occasions for headaches, and that none 
of these hospitalizations found anything to account for the 
headaches; there was no organic cause.  In addition, the 
examiner noted that the veteran was afforded a psychiatric 
evaluation in service.  No psychiatric illness was noted, 
only a personality disorder. The examiner also noted that the 
veteran has been unable to work for the past ten years due to 
ongoing back problems and pain.  And the veteran described 
having some problems with depression with crying spells once 
of twice a year.  The veteran stated that he has felt 
depressed because of his physical problems.  Occasionally, 
the veteran stated that he would go into a hole when things 
got bad, but that he comes out after a few days.  After 
examination, the veteran was diagnosed with adjustment 
disorder with depressed mood secondary to long-standing 
orthopedic problems.  When asked to comment on whether the 
veteran's current psychiatric condition is related to his 
service, the examiner briefly reviewed that lack of 
psychiatric illness in service or diagnosis until 1993, and 
the interrelated post-service back problems.  Then he stated 
that "[o]verall, it is my opinion that the current mental 
disorder is not related to his problems in the service."  

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's psychiatric 
condition, to include dysthymic disorder, is related to a 
disease or injury in service.  Here, the Board notes that the 
VA examiners who examined the veteran in connection with his 
claim did not find such a connection.  And other evidence in 
the record supports this conclusion.  

While the Board notes that the July 2002 VA physician did 
opine that his condition was related to his service, this 
physician's opinion appears to have been based on medical 
history provided by the veteran and not based on a thorough 
review of the veteran's claims file.  Here the Board notes 
that this physician appears to have based his opinion on a 
finding that the veteran's headaches began in service rather 
than prior to service, as indicated by the record, and based 
on a finding that the veteran was discharged from the service 
for health reasons, rather than administratively discharged 
as indicated in the record.  The Board therefore finds that 
the July 2002 statement of the veteran's VA physician to be 
less probative than the other multiple VA examination reports 
submitted in this case.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given). 

While the veteran may feel that his condition is related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The weight of the evidence in this case is against 
service connection for a psychiatric disability, to include 
dysthymic disorder.  

B.  Headaches.

The veteran next contends that he is entitled to service 
connection for headaches, including as the result of a head 
injury in service.

The Board notes that it has reviewed the medical and lay 
evidence of record.  Because it is clear that the veteran 
suffers from chronic headaches, the Board will focus on the 
evidence that relates to whether this condition was incurred 
in or aggravated by disease or injury that took place during 
the veteran's military service.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Here, the Board notes that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  Thus, the 
General Counsel has determined that section 3.304(b) is 
therefore invalid and should not be followed.  Id.  

The service medical records show that at service entry, the 
veteran reported no frequent or severe headaches.  This 
condition was also not noted by the entrance examiner upon 
service entry.  The veteran's service records then reflect 
that the veteran was hospitalized in May 1967 and diagnosed 
with headaches, etiology unknown.  During the 
hospitalization, it was noted that the veteran had been 
hospitalized prior to service for severe generalized 
headaches in October 1965.  It was also noted that the 
veteran had had at least one other episode of severe 
headaches in the service, in November 1966.  Upon discharge, 
the veteran was noted to have headaches "etiology - 
migraine,  not incapacitating."

The veteran's claims file also contains post-service records 
reflect that the veteran was treated for headaches in May 
1968 at Knox County General Hospital.  The report indicated 
severe headaches for two days plus an episode of slight 
amnesia.  A similar episode was noted to have happened the 
previous year, while the veteran was in the service.  The 
records from Knox County General Hospital also indicate that 
the veteran's headaches began in 1965, prior to service.  

In July 1993, the veteran was afforded a VA examination in 
connection with his headaches.  During the examination, the 
veteran described the onset of these headaches as gradual 
without specific recent trauma.  The headaches were noted to  
last approximately one hour if the veteran takes Motrin right 
away.  The examiner indicated that the veteran must lie down 
with the headaches, but does not vomit and has no visual 
disturbances that might make one think of migraines.  The 
examiner also noted that the veteran feels that his headaches 
are related to his neck stiffness.  In this regard, the 
examiner noted that the veteran was involved in an automobile 
accident in 1988 and was also struck by a 4x4 at the base of 
the neck in 1969.  After examination, the veteran was 
diagnosed with chronic muscle contraction-type headaches 
aggravated by major sleep disturbance, excessive nicotine and 
early intervertebral cervical disc disease.

In May 2002, the veteran was again seen by a VA examiner for 
headaches.  The examiner stated that he reviewed the 
veteran's claims file in connection with his claim and noted 
that the veteran stated that his headaches started in high 
school in 1964 or 1965 and that he continued to have these 
headaches while on active duty.  The examiner also noted that 
there had been no definitive diagnosis, although he noted the 
previous suggestion of muscle contracture type headaches.  
During the examination, the examiner noted that the veteran 
stated that the headaches occur 2-3 times per week usually 
associated with increased stress or neck pain.  When the 
headaches are severe, the veteran stated that he notes 
increased sensitivity to light.  He denied nausea or 
vomiting, but stated that he is unable to drive with the 
headaches.  Electroencephalogram, skull x-rays and other 
workups were reported as normal.  The examiner also opined 
that the veteran was a poor historian and that he did not 
remember a great deal of things.  The examiner did note, 
however, that the veteran's headaches, by his own admission, 
preceded his enlistment in the military.

In light of the foregoing, the Board finds that service 
connection is not warranted for headaches.  In reaching this 
determination, the Board notes that the May 2002 VA examiner, 
specifically found, by the veteran's own admission, that the 
veteran's headaches preceded his enlistment in the military.  
Therefore, while the veteran's headaches were not noted by 
the entrance examiner upon service entry, the VA examiner 
clearly concluded that the veteran's headaches existed prior 
thereto.  38 U.S.C.A. § 1111.  The Board also notes that the 
VA examiners who examined the veteran both indicated that the 
veteran's headaches were not aggravated by service, but 
rather by his post-service orthopedic back and neck problems.  
See 38 U.S.C.A. § 1153; VAOPGCPREC 3-2003.  Therefore, the 
Board determines that the presumption of soundness under 
section 1111 has been rebutted.  For this reason, service 
connection for headaches is not warranted.


ORDER

Service connection for a psychiatric disability, to include 
dysthymic disorder is denied.

Service connection for headaches is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


